Title: To James Madison from Robert Montgomery, 17 September 1805 (Abstract)
From: Montgomery, Robert
To: Madison, James


          § From Robert Montgomery. 17 September 1805, Alicante. “I had this day the honor of receiving your two Circular letters of the 1st. and 5 July last and shall pay ⟨d⟩;ue attention to the contents of each, We have not yet had ⟨a⟩;ny return of the Epidemic nor do I learn that it has ⟨a⟩;ppeared in any part of Spain this season Which now being far advanced, we generally beleive the Contagion to be ⟨e⟩;ntirely extinguished and that without a fresh importation ⟨w⟩;e Shall not have it again.
          “The Frigate Congress Capn Decatur touched ⟨in here⟩; on the 12 Currt from Tunis and demanded ⟨water?⟩; ⟨and?⟩; provisions but as she was put under Quara⟨ntine⟩; ⟨a⟩;nd the Wind freshning from the East she sailed withou⟨t⟩; ⟨th⟩;em and I hope will arrive with you long before this.
          “Inclosed please find Copy of a letter I recei[v]ed. ⟨fr⟩;om Mr Mountford at Algiers [not found] which as it is highly ⟨in⟩;teresting I shall hand you duplicates by Other ⟨co⟩;nveyances.”
        